t c memo united_states tax_court miguel pagan jr and martha c pagan petitioners v commissioner of internal revenue respondent docket no filed date claire r mckenzie for respondent memorandum opinion fay judge this case is before the court on respondent's motion to dismiss for failure to properly prosecute filed date on date a hearing was held in chicago illinois on respondent's aforementioned motion petitioners did not appear respondent was heard whereupon the court took respondent's motion under consideration by statutory_notice_of_deficiency respondent determined deficiencies in and additions to petitioners' federal_income_tax in the following amounts additions to tax_year deficiency a dollar_figure big_number dollar_figure -- sec sec_6654 -- dollar_figure sec_6661 dollar_figure -- sec_6662 -- dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the sole issue for decision is whether respondent's motion to dismiss for failure to properly prosecute should be granted we hold that it should background petitioners filed joint federal_income_tax returns for the years at issue in response to the statutory notice peti- tioners by and through their counsel todd m conover timely filed their petition on date petitioners resided in highland indiana at the time the petition in this case was filed respondent's answer was filed on date there- after this case was set for trial on date in chicago illinois before the scheduled trial petitioners' counsel todd m conover filed on date a motion to withdraw such motion was granted on date there- after petitioners proceeded with this case pro_se on date respondent filed a motion for continu- ance on date respondent's motion was granted by the same order the parties were instructed to file status reports on or before date on date petitioners filed a status report informing the court that a meeting had been scheduled for date with a representative of the chicago appeals_office respondent also filed her status report on date because both parties indicated that attempts at settlement were progressing satisfactorily the court ordered on date that the parties file additional status reports on or before date respondent's status report was filed date no status report was received from petitioners respondent's status report outlined ongoing attempts to contact petitioners in order to obtain the documents needed to substantiate petitioners' claims on date petitioner martha pagan met with respondent's appeals officer at that meeting petitioner agreed to meet with the appeals officer on date to provide him with substantiation documentation petitioner canceled the date meeting the meeting was rescheduled for date petitioner canceled the date meeting it was resched- uled for date petitioner canceled the date meeting it was rescheduled for date petitioner canceled the date meeting but requested permission to mail the necessary documents to the appeals officer on date the appeals officer telephoned petitioners to inquire as to the status of the expected records petitioner again promised to mail the information to the appeals officer on date the appeals officer again called petitioners to inform them that no records had as yet been received petitioner informed the appeals officer that she had not yet sent the desired documents the appeals officer then mailed petitioners a letter summarizing many phone calls and canceled meetings that had occurred on date the appeals officer mailed petitioners a letter that informed petitioners that their substantiation documentation had not been received and included decision documents reflecting the amounts due as shown on the statutory notice the appeals officer then attempted to reach petitioners by phone on may and on date respondent telephoned petitioner and informed her of the need to file a status report and the need for the substantiation materials in order to proceed with settlement respondent suggested that a joint status report be filed on date respondent attempted to reach petitioners by phone at home and at their places of employment on date respondent spoke with petitioner who restated her intent to mail the needed substantiation material to respondent on date respondent mailed to petitioners by certified and regular mail a proposed joint status report along with a letter informing petitioners of respondent's intent to file a motion to dismiss if adequate substantiation were not received by date petitioner signed the return receipt for the certified letter on date but took no action in response to the letter thereafter on date respondent filed her motion to dismiss for failure to properly prosecute by order of date this court ordered that the case be calendared for a hearing on respondent's motion to dismiss on date the case was called on date there was no appearance by or on behalf of petitioners petitioners did not submit to the court a written_statement of their position nor did they submit any supporting documents respondent had by that time made three additional attempts to resolve the case on date respondent sent petitioners a certified letter informing them of her intention to file a motion to dismiss for failure to properly prosecute in this letter respondent indicated that should the needed substantiation documents be received she would withdraw the motion no documents were received from petitioner on date respondent spoke with petitioner on the phone petitioner indicated that she had indeed received this court's order calendaring for a hearing respondent's motion to dismiss for failure to prosecute on date respondent sent petitioners a letter reminding them of the hearing and again requesting the needed substantiation documents petitioner promised yet again to mail the necessary documentation no documents were received by the date of the hearing on respondent's motion to dismiss for failure to properly prosecute discussion in light of the record in this case the court finds that petitioners have clearly indicated by their conduct and the overall record in this case that they no longer wish to contest any issue involved in this case petitioners have the burden_of_proof as to the deficiencies and additions to tax at issue it is well established that this court can dismiss a case against a party if that party fails to follow our rules or otherwise fails to properly prosecute his or her case 732_f2d_752 10th cir rule b provides for the dismissal of a case when a taxpayer fails to prosecute his or her case fails to comply with the court's rules or any order of the court or for any cause which the court deems sufficient 91_tc_1049 affd 926_f2d_1470 6th cir 86_tc_110 dismissal of a case is a sanction resting in the discretion of the trial_court 87_tc_794 as set forth above petitioners failed to cooperate with respondent in her attempt to either reach a settlement in the case or to prepare properly for trial petitioners delayed the proceedings under the pretext of wanting to amicably settle this case petitioners' bad faith coupled with their failure to cooperate has made it impossible for respondent to conduct negotiations or otherwise proceed with this case accordingly we grant respondent's motion to dismiss for failure to properly prosecute therefore respondent prevails on the underlying deficiencies and the additions to tax decision will be entered for respondent
